UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4347


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MALCOLM XAVIER GREEN,

                Defendant - Appellant.



                              No. 16-4468


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE ANTOINE WALKER,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Richard D. Bennett, District Judge.
(1:15-cr-00526-RDB-2; 1:15-cr-00526-RDB-1)


Submitted:   March 28, 2017                 Decided:   April 5, 2017


Before KING, SHEDD, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Ruth Vernet, Rockville, Maryland; James Wyda, Federal Public
Defender, Meghan Skelton, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greenbelt, Maryland, for Appellants.   Rod J. Rosenstein, United
States Attorney, Aaron S.J. Zelinsky, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Malcolm Xavier Green and Andre Antoine Walker appeal their

convictions         and    sentences    following      their   guilty    pleas   for

conspiracy to commit bank robbery, in violation of 18 U.S.C.

§ 371 (2012), bank robbery and armed bank robbery, in violation

of 18 U.S.C. §§ 2, 2113(a), (d) (2012), and using, carrying, and

brandishing a firearm in relation to a crime of violence, in

violation *     of    18    U.S.C.     §§ 2,   924(c)(1)(A)(ii)     (2012).      We

affirm.

       Green and Walker challenge their firearm convictions on the

basis that armed bank robbery does not qualify as a crime of

violence.       However, we recently addressed this issue in United

States v. McNeal, 818 F.3d 141 (4th Cir.), cert. denied, 137 S.

Ct. 164 (2016), holding that armed bank robbery is, in fact, a

crime of violence under 18 U.S.C. § 924(c)(3)(A) (2012).                     Id. at

157.       Thus, we reject this claim.

       Green and Walker also contend that their sentences were

procedurally         unreasonable      because   the    district   court    ignored

their nonfrivolous arguments for lighter sentences.                     We review a

sentence      for    reasonableness,      applying     a   deferential    abuse-of-

discretion standard.           Gall v. United States, 552 U.S. 38, 51-52



       *
       Both Appellants preserved the right to appeal this issue
with conditional guilty pleas. Fed. R. Crim. P. 11(a)(2).



                                           3
(2007).     “When rendering a sentence, the district court must

make an individualized assessment based on the facts presented,”

United    States       v.    Carter,      564 F.3d 325,    328    (4th    Cir.       2009)

(emphasis       and     internal       quotation          marks       omitted),      and       “must

adequately explain the chosen sentence to allow for meaningful

appellate       review        and    to     promote           the     perception          of    fair

sentencing.”          Gall, 552 U.S. at 50.                An extensive explanation is

not required as long as we are satisfied “that the district

court has considered the parties’ arguments and has a reasoned

basis for exercising its own legal decisionmaking authority.”

United    States       v.    Engle,       592 F.3d 495,      500     (4th    Cir.      2010)

(brackets and internal quotation marks omitted).

      Our review of the sentencing hearings confirms that the

district court properly considered the arguments presented by

Green     and    Walker.            The    court         balanced      evidence       of        their

backgrounds       and       personal      characteristics             against       the    serious

danger    posed        by    a   crime     spree         in    which        Green    and       Walker

committed       four    bank     robberies          in    less       than    one    month.        We

therefore find no abuse of discretion.

      Accordingly, we affirm the judgments of the district court.

We   dispense     with       oral    argument        because         the     facts    and      legal

contentions      are        adequately     presented           in    the     materials         before

this court and argument would not aid the decisional process.

                                                                                           AFFIRMED

                                                4